DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the telephone conversation on 09-23-2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham et al. (US#7343653).
Regarding claim 1, Cunningham discloses a combination casket and ornament comprising:
a casket shell 10 having a pair of keyhole-shaped grooves (two keyhole grooves, col. 4, lines 51-52) in a corner 64 thereof,
an L-shaped adapter having a leg 20 and a foot 38, said leg having a pair of studs (two, shoulder screws, col. 4, lines 52-60) on a rear side thereof each of which is received in a respective one of said keyhole-shaped grooves, and
a decorative ornament 36 that is three-dimensional an entire 360 degrees about a vertical axis of said ornament (e.g. see Fig. 3), said ornament positioned on said foot of said L-shaped adapter,
said leg 20 and foot 38 having thickness dimensions that are substantially less than height, width, and depth dimensions of said ornament (see Fig. 3) to aid in said adapter appearing unobtrusive and inconspicuous in comparison to said ornament so as to not detract from the appearance thereof.
Regarding claim 3, wherein said foot 38 of said adapter includes an upstanding post 24 thereon and said ornament has a hole extending upwardly from a bottom thereof into said ornament (see Fig. 3), said post received in said hole as said ornament is positioned on said foot of said adapter to at least partially secure said ornament to said adapter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US#7343653) in view of Acton et al. (US#7340810).
Regarding claim 2, Cunningham fails to explicitly disclose wherein each of said keyhole-shaped grooves is L-shaped. However, as evidenced by Acton such a configuration is known in the combination casket and ornament art, see Fig. 9, L-shaped keyhole-shaped grooves 140' and 142'. Therefore, as evidenced by Acton, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham by replacing its keyhole-shaped grooves with L-shaped keyhole-shaped grooves. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)). The substitution of L-shaped keyhole-shaped grooves would enhance securement of the ornament to the casket via the multi-direction movement required for attachment.
Regarding claim 4, Cunningham fails to disclose wherein said keyhole-shaped grooves are formed in a clip that is attached to said casket shell corner. However, as evidenced by Acton such a configuration is known in the combination casket and ornament art, see Figs. 2-5, clip 32 with keyhole shaped grooves 52 and 54 attached to casket shell corner 30. Therefore, as evidenced by Acton, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham by replacing its keyhole-shaped grooves with keyhole-shaped grooves formed in a clip that is attached to said casket shell corner. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)). The substitution of the clip providing the keyhole-shaped grooves would improve interchangeable capabilities for the ornament, such as allowing potential different groove configurations for different fastener configurations.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US#7343653).
Regarding claim 14, although Cunningham fails to disclose the adaptor is transparent, it would have been an obvious design consideration to modify Cunningham accordingly for aesthetic benefits as a change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).


Allowable Subject Matter
Claim 12 is allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Regarding claims 1 and 12, applicant’s arguments have been fully considered and are persuasive with respect to the previous analysis of Cunningham et al. (US#7343653) and its foot 22.  However, as necessitated by amendment, a new ground(s) of rejection is made above.  Specifically, the foot element of Cunningham is now being viewed as element 38 in the rejection of claim 1.
Regarding claim 3, the applicant also argues the element 24 of Cunningham cannot be read as a “post”.  The examiner disagrees as the claimed “post” includes no additional structure which prevents element 24 from being viewed and labeled accordingly.  Element 24 meets the claim definition of “post”.  Specifically, said foot 38 of said adapter includes an upstanding post 24 thereon and said ornament has a hole extending upwardly from a bottom thereof into said ornament (see Fig. 3), said post received in said hole as said ornament is positioned on said foot of said adapter to at least partially secure said ornament to said adapter.  It is further noted the base of element 24 aids in it defining a “post”. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677